Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18, 26, 27 and 59-64 are pending in the application. Claims 1-4, 6, 8-10, 14, 59 and 61-64 are rejected. Claims 5, 7, 11-13, 26, 27 and 60 are objected to. Claims 15-18 are withdrawn from further consideration.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14, 26 and 27 in the reply filed on October 15th, 2021 is acknowledged.  The traversal is on the ground(s) that group claim 1 serves as a linking group. This is not found persuasive because even granting that claim 1 is a linking claim, it does not make a contribution relative to the prior art. Applicant further refers to undue burden; however, burden of search is not a factor under unity of invention practice. Applicant requests rejoinder of claims 15-18; however, rejoinder involves election of a product followed by rejoinder of methods whereas Applicant elected methods in the instant situation.
The requirement is still deemed proper and is therefore made FINAL.

Claims 15-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 15th, 2021.

Priority
	This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/EP2018/060454, filed April 24th, 2018, which th, 2017 and May 24th, 2017.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on February 5th, 2020.

Claim Objections
Applicant is advised that should claim 2 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claim 8 recites the limitation "The process for preparing a compound of formula II" in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 8 appears to be multiple dependent upon claims 3 to 7 (see rejection under 35 USC 112(d) below); however, each of claims 3 to 7 is ultimately dependent upon claim 1 that is directed to a process of preparing a compound of formula I comprising the reaction of a compound of formula II. It is unclear if claim 8 is attempting to recite a process where a compound of formula II is prepared but where preparing a compound of formula I is not required. Since dependent claim 9 does not correct the issue, this claim is rejected as indefinite for the same reason.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing Claim 8 refers to a method of preparing compounds that are defined in other claims; however, claim 8 does not appear to require the step that is required in the referenced claims, i.e. reacting the compound of formula II to yield a compound of formula I. It does not appear that Applicant considers the claim to be dependent since the PTO/SB/06 refers to 3 remaining independent claims where only claims 1, 15 and 16 are formally independent and therefore any remaining claim would appear to be dependent. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 refers to a method of preparing a compound of formula III using compounds defined in claim 7; however, claim 10 does not appear to require the steps that are recited in the referenced claim, i.e. where the compound of formula III is further reacted to ultimately yield the compound of formula I. It does not appear that Applicant considers the claim to be dependent since the PTO/SB/06 refers to 3 remaining independent claims where only claims 1, 15 and 16 are formally independent and therefore any remaining claim would appear to be dependent. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 14, 59 and 61-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent PGPub No. 2012/0264792 A1 by Pohlmann et al. in view of U.S. Patent PGPub No. 2014/0024686 A1 by Lane et al. and in further view of Greene’s Protecting Groups in Organic Synthesis, Fourth Edition, 2007, 696-926 and in further view of Shendage et al. Org. Lett. 2004, 6, 3675-3678.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Pohlmann et al. teach the following conversion on page 20:

    PNG
    media_image1.png
    364
    540
    media_image1.png
    Greyscale
.
The prior art teaches a method of making a compound having the instant formula I.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)

Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Regarding the general procedure, Pohlmann et al. teach the following general reactant and step on pages 12 and 13:

    PNG
    media_image2.png
    376
    446
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    87
    599
    media_image3.png
    Greyscale

The prior art further provides the following teaching on page 10 (paragraph [0061]):

    PNG
    media_image4.png
    100
    720
    media_image4.png
    Greyscale

The prior art teaches three protecting groups for an amine including a t-butyl carbamate (Boc), which would read on the instant claims. At least in the interest of determining which protecting group would provide the highest yield, most economical procedure, etc. a person having ordinary skill in the art would have been motivated to test the use of the protecting groups explicitly taught in the prior art. The t-butyl carbamate protecting group would further read on instant claims 2 and 6.


    PNG
    media_image5.png
    370
    423
    media_image5.png
    Greyscale
.
Applying the same step when using the Boc protecting group would result in a method reading on instant claims 3 and 59 where R1 is bromo as embraced by claims 3 and 4 and would further be embraced by instant claim 8.
	Regarding instant claim 14, the prior art teaches conversion to a salt on page 13 (step (e) in paragraph [0076]). Furthermore, the prior art teaches an example on page 20 where a hydrochloride salt is produced in paragraph [0142]. Regarding the limitation of a dichloride salt, Lane et al. teach applications of the compound of Pohlmann et al. and teach the following on page 4:

    PNG
    media_image6.png
    630
    480
    media_image6.png
    Greyscale

Accordingly, a person having ordinary skill in the art in making salts as taught by Pohlmann et al. would have been motivated to prepare a dihydrochloride salt since it is taught as being preferred by Lane et al. Such an approach would additionally read on instant claim 61. Furthermore, Lane et al. teach the following on page 4:

    PNG
    media_image7.png
    262
    603
    media_image7.png
    Greyscale

In the interest of determining which particular polymorph would have the best pharmacological properties, a person having ordinary skill in the art would 
	Regarding instant claim 62, a person having ordinary skill in the art would have been familiar with known conditions for deprotecting Boc groups. For instance, Greene teaches the following on page 727:

    PNG
    media_image8.png
    167
    698
    media_image8.png
    Greyscale

Similarly, Shendage et al. teach the following on page 3677:

    PNG
    media_image9.png
    459
    756
    media_image9.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have been motivated to test known conditions for deprotecting Boc groups including HCl in methanol.
	Regarding instant claims 63 and 64, Pohlmann et al. teach the following on page 13:

    PNG
    media_image10.png
    111
    599
    media_image10.png
    Greyscale

.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, 8, 14, 59 and 61-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,802,858 in view of U.S. Patent PGPub No. 2012/0264792 A1 by Pohlmann et al. and in further view of U.S. Patent PGPub No. 2014/0024686 A1 by Lane et al. and in further view of Greene’s Protecting Groups in Organic Synthesis, Fourth Edition, 2007, 696-926 and in further view of Shendage et al. Org. Lett. 2004, 6, 3675-3678. Claim 11 of the patent is generic to the general method steps discussed under 35 USC 103 in particular that a compound of the following general formula is deprotected:

    PNG
    media_image11.png
    311
    377
    media_image11.png
    Greyscale
.
.

Allowable Subject Matter
Claims 5, 7, 11-13, 26, 27 and 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626